Title: Thomas Jefferson to William Short, 28 January 1814
From: Jefferson, Thomas
To: Short, William


          Dear Sir  Monticello Jan. 28. 14.
          I scarcely ever sat down to write a more painful letter than the present. when in Oct. 1812. I proposed to become the payer of a part of mr Higginbotham’s purchase of you, at that time expected to be of 1800. three paiments of 1800. or 2000.D. each, I gave you a particular statement of my resources, than which nothing could be more true.
			 I have since that sowed regularly
			 800. bushels of wheat a year, and those who make least
			 carry to market, after taking out their seed & table consumption, never less than a barrel of flour for every bushel sowed. we had for some time before that,
			 recieved
			 every
			 year from 8. to 10.D. a barrel for our flour.
			 I had a right then to state my income, from this article alone, at 7. or 8000. Dollars, a year, exclusive of tobo of rents, & other articles. but what has happened since was neither under my expectation nor view.
			 in Jan. or Feb. following came upon us the blockade, before I was able to get my crop
			 to market. the sale immediately failed, and after keeping it till I feared it would spoil on my hands, I sold at such a price as netted me 57. cents a bushel only for my wheat. this fell short in amount of the current engagements of the year, and left me in a crippled state for the ensuing one. this year a threefold calamity has
			 befallen us. 1. such a drought as had not happened in 58. years before,
			 which reduced our harvest to little more than double the seed, & destroyed the crop of bread-corn. 2. the blockade
			 continued even thro’ the winter.
			 3. our embargo, doubly barring the door of exportation. this overwhelming
			 concurrence
			 has rendered the fulfilment of engagements as impossible as an earthquake
			 swallowing up the lands. the little wheat I made the last season if it could be sold, would not more than pay the bread bought for subsistence, taxes Etc. but none is yet sold, nor does any early probability of sale appear. under these circumstances, my dear Sir, the total failure in my first paiment has become unavoidable, from disasters
			 not within controul or foresight. I have sincerely regretted my taking on myself these paiments, because, on the merchants books the debt would of course have been expected to await the issue of
			 crops, for which the merchant found compensation in the gains of the dealings which had produced it. but you have recieved no such compensation. yet I do not know that I can propose to you any
			 thing
			 but to place this first paiment on the footing of the public funds, that is to say, to pay the interest quarterly, or, what would be equivalent, instead of 4. quarterly paiments remittances of a quarters interest, which in my interior situation would be difficult, to make a remittance of the whole year’s interest of 200.D.  at such time within the body of the year as to be equivalent to the 4. quarterly remittances. this would include necessarily the postponement of the 1st bond till after the 2d & 3d shall have been paid off: because were exportation to be opened, I should not be able after the loss of two successive crops, to pay more than one bond a year, increased as they were  to 600 £ from my first expectation of 600. to 1000 £. a year. that our exportation will be opened I have considerable expectation.
			 England knows we are fighting now for nothing but such a regulation of impressments as she has twice agreed to altho’ she flew off ultimately on both occasions.
			 she cannot think this worth the
			 additional expence of her war with us, and I presume had so made up her mind before proposing the negociation of Gottenburg.
			 I do therefore think she means peace with us. as to maritime rights we had better stipulate to participate of those which shall
			 be settled by the other belligerent powers at the general
			 pacification, she suspending in the mean time her orders of council and paper blockades.
			 altho Bonaparte is greatly crippled, if his nation stands by him, and he will confine himself to the defence of France (within the Rhine) and the conquest of the Peninsul, he may oblige his Northern enemies to keep their armies together at a distance from their homes, he may hover over the coast of England, oblige her to the continuance of overwhelming expences to subsidise the Northern armies, defend the Peninsul, and oppose the invasion of her own island. these considerations make me expect that England will be disposed to relinquish the small object of her war with us, in order to concentrate her force and lessen her expenditures.—mr Higginbotham is ready to make his 1st paiment, not depending for it, as I do, on the produce of his farms. I am happy to inform you that we shall be able to settle the question of boundary with Colo Monroe, so as to leave yourself & mr Higginbotham entirely unconcerned. Mr Carter & Colo Monroe have agreed to settle it between themselves, by mr Carter’s refunding the principal and interest for so much as your line shall be found to have run in on Colo Monroe. I have this from mr Carter, and have written to Colo M. for a declaration of it from him, which will settle it.—I send you, as you desired, Dupont’s work on National education.—is it not time to feel alarm for the fate of our bank institutions? they had 200. Millions of Dollars in circulation the last year, and those now petitioned for are said to amount to 60. Mills  additional capital, and of course of 180. Mills additional circulation. near 400. Mills of paper afloat in a country of 8. Mills of people, whose wholesome circulation would be only of that number of Dollars, makes the medium of exchanges 40. or 50. times what it should be. should alarm at this or any other
			 circumstance produce a run on the banks, no one supposes they have 400. Mills  of cash in their vaults, or the 50th part of it. universal bankruptcy must follow, and a tax of 2. or 300. Millions be thus levied on us, and levied most unequally. I hope you are on your guard and that you may exchange, while you can, any bank stock you
			 possess for canal stock or such other as is
			 founded on realty, or for the stock of the US. which, if the war is short, will be perfectly safe, and if long, will give time to for change. I am pressing a friend in our legislature to save this state from the wreck by immediately forbidding all foreign paper, by giving our banks so many months to call in their 5.D. bills, so many more for their 10.D. & so many more for all under 50.D. leaving these for mercantile transactions. they are too large to enter into those of farmers & other small people. but I do not expect it to be done. the bank mania has seised all
			 classes, and it is difficult to persuade those of a certain measure of understanding that they can have too much money.ever & affectionately yours.
          Th: Jefferson
         